DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                   MICHAEL PATRICK CARROLL,

                              Appellant,

                                   v.

                     LINDSEY TRUEX CARROLL,

                               Appellee.


                            No. 2D21-837



                         September 15, 2021

Appeal pursuant to Fla. R. App. P. 9.130 from the Circuit Court for
Hillsborough County; Wesley D. Tibbals, Judge

Michelle M. Gervais of Blank Rome LLP, Tampa, for Appellant.

Eric R. Maier, Michael L. Lundy, Martin G. Deptula, and J. Carlton
Mitchell of Older Lundy Alvarez & Koch, Tampa, for Appellee.


PER CURIAM.

      Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.


Opinion subject to revision prior to official publication.